DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 8, 2021, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  The specification and claims 3, 11, 12, 18, and 19 have been amended as requested.  Claims 10, 13-17, and 20 have been cancelled.  Thus, the pending claims are 1-9, 11, 12, 18, and 19, with claims 1, 2, and 4-9 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejections set forth in section 8 and 9 of the last Office action (Final Rejection mailed March 22, 2021).  However, in view of said amendment, the following new prior art rejection is set forth below. 


Drawings
The drawings were received on November 8, 2021.  These drawings along with the amendment to the specification are sufficient to overcome the objection to the drawings as set forth in sections 4 and 5 of the last Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 3 has been amended with the limitation “wherein said secondary bonds are channels.”  It is unclear how a secondary bond itself can be a channel (i.e., a groove through the tufted tow fibers).  Hence, claim 3 is rejected as being indefinite.  Claims 11, 12, 18, and 19 are also rejected for their dependency thereupon.
Claim 3 is also indefinite for the recitation that “each said secondary bond extending through said tow fibers in a direction transverse thereto” since the direction of the tow fibers with respect to the recited longitudinal axis has not been set forth.  Hence, claim 3 is rejected as being indefinite.  Claims 11, 12, 18, and 19 are also rejected for their dependency thereupon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0277258 issued to Otsuka et al. 
Otsuka teaches a cleaning sheet comprising a substrate sheet (i.e., carrier) and a plurality of long-fiber bundles (i.e., tow fibers) (abstract and section [0027]).  The cleaning sheet is rectangular in shape, having longitudinal Y edges and transverse Z edges (and a Z-direction perpendicular thereto) (section 31 and at least Figures 1, 3a, and 12).  The long-fiber bundles 31 are bonded together by a plurality of fiber-joining sections 32 (i.e., a plurality of secondary bonds extending throughout the tow fibers in a direction transverse thereto) and bonded to the substrate sheet 2 by sheet joining sections 21 (i.e., a plurality of primary bonds forming a plurality of discrete spaced apart tufts of tow fibers), which overlap a portion of the fiber-joining sections 32 (abstract, section [0027], and Figures 1 and 12).  The long-fiber bundles are cut by a plurality of linear cut sections 24 (i.e., slits) extending in a region between adjacent sheet joining sections 21 (abstract, section [0027], and Figures 1 and 12).  Figures 3a and 3b show that the 
 Therefore, Otsuka anticipates applicant’s claims 3, 11, 12, 18, and 19.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot in view of the new prior art rejection set forth above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 24, 2021